STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA IN THE NO. 2022 CW 1058
INTEREST OF M.H.

SEPTEMBER 27, 2022

 

In Re: L.H., Father, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
191-2022.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. While we take no position on the merits of
the underlying proceedings in this matter, as that is not before
us, on the procedural issue that is before us, we find that the
legislature has specifically provided that “[i]f a child is
continued in custody prior to adjudication, or if a protective
order is issued, a petition requesting that the child be
adjudicated in need of care shall be filed within thirty days of
the hearing to determine continued custody.” La. Ch. Code
article 632. Article 632 also provides that “[u]pon a showing
of good cause and notice to all parties, the court may grant,
deny, or restrict a requested extension of the time for filing a
petition in accordance with the best interests of the child.”
We find that the State’s failure to request an extension of time
in these circumstances does not constitute good cause to
supplant a legislative mandate intended to promote the fair and
expeditious conduct of these types of juvenile proceedings. As
such, the trial court’s denial of L.H.’s motion to dismiss is
reversed.

VGW

COURT OF APPEAL, FIRST CIRCUIT

acon)

DEPUTY CLERK OF COURT
FOR THE COURT